DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 22 June 2021.  Claims 1 and 8 are currently amended.  Claims 1-6, 8 and 9 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-1772446, hereinafter Kim in view of U.S. Pre-Grant Publication No. 2018/0040912, hereinafter Chang and Composites Science and Technology, 89, pp 149-157, hereinafter Leijonmarck and Composites Science and Technology, 147, pp 62-70, hereinafter Yu and U.S. Pre-Grant Publication No. 2012/0214375, hereinafter Kitano.
Regarding claim 1, Kim teaches a structural battery (100) with a plurality of layers (paragraph [0001] and figure 1).

A second layer (160) is arranged on the first layer (170) (figure 2). The second layer (160) is an anode (paragraph [0075]). Kim teaches that the anode may include carbon fabric as support (paragraph [0026]).
A third layer (150) is a separator layer (paragraph [0062]). Third layer (150) is arranged on the second layer (160), such that the second layer (160) is positioned between the first layer (170) and the third layer (150) (figure 2). Kim teaches that a separator layer may be formed of a glass-fiber layer sandwiched between two polymer layers (paragraph [0038]). Therefore the third layer (150) is a glass-fiber-reinforced plastic. 
A fourth layer (140) is arranged on the third layer (150), such that the third layer (150) is positioned between the second layer (160) and the fourth layer (140) (figure 2). The fourth layer (140) comprises carbon fiber, binder and LiFePO4 as electrode active material (paragraphs [0035, 0062]). Binders in the art are known to be various polymers – see, e.g. Kitano (paragraph [0184]). Therefore, the fourth layer is a carbon-fiber-reinforced plastic.
A fifth layer (130) is a current collector (paragraph [0062]), therefore it comprises an electrically conductive layer. The fifth layer (130) is arranged on the fourth layer (140) (figure 2).
The battery (100) is jacketed by an outer surface layer (110), which is a glass-fiber-reinforced plastic (paragraphs [0062, 0063]). 
4 to carbon fiber in the fourth layer (140).
Regarding 1), Chang teaches a structural battery comprising structural facesheets which form an outermost surface of the structural battery (paragraph [0059]). Chang teaches that a suitable material for the structural facesheets is a fiber-reinforced-polymer. Specifically, Chang teaches that the fibers may be glass fibers and the polymer may be polyester (paragraph [0060]). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use glass-fiber-reinforced-polyester as the outer surface layer (110) in Kim’s battery without undue experimentation and with a reasonable expectation of success.
	Regarding 2), the use of polymer-coated carbon fibers as anodes in structural batteries is known in the art. See, Leijonmarck who teaches polymer-electrolyte coated carbon fibers as an anode electrode for structural batteries (abstract). See also, Yu who teaches carbon fibers cured within a matrix of epoxy resin and electrolyte to be used as an anode in a structural battery (abstract, Section 3.3, 3rd paragraph). Both anodes thus consist essentially of “carbon-fiber-reinforced plastic”.
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to construct Kim’s anode from polymer-coated carbon fibers without undue experimentation and with a reasonable expectation of success.
4 active material are subject to design considerations. The ordinarily skilled artist would understand the need for balancing of a desire for high energy density, which would motivate the inclusion of high amounts of active material and a desire for sufficient reinforcement, which would motivate the inclusion of high amounts of carbon fiber. On this basis, the ordinarily skilled artist before the effective filing date of the claimed invention would be capable of optimizing the relative amounts of LiFePO4 active material and carbon fiber reinforcement for the purpose of achieving both a desired energy density and mechanical properties of the layer.
	Regarding claim 2, Kim teaches metal as current collector (paragraph [0022]).
	Regarding claim 3, Kim as modified by Chang teaches that the outermost surface of the structural batteries may include multiple facesheets of different materials (Chang’s paragraph [0059]).
	Among the possible materials taught by Chang are metal and ceramics (paragraph [0061]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a second metal or ceramic layer for the purpose of further structurally reinforcing the surface of Kim’s structural battery.
	It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to place the metal or ceramic layer on the surface away from the battery for the purpose of maintaining the order of layers taught by Kim.
claim 4, Kim as modified by Chang teaches that the glass-fiber-reinforced-polyester may be woven glass-fiber fabric (paragraph [0060]).
Regarding claim 5, Kim as modified by Chang teaches that the outermost surface of the structural batteries may include multiple facesheets of different materials (Chang’s paragraph [0059]).
	Among the possible materials taught by Chang is SiO2 (paragraph [0061]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a second layer of SiO2 for the purpose of further structurally reinforcing the surface of Kim’s structural battery.
	It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to place the SiO2 layer on the surface away from the battery for the purpose of maintaining the order of layers taught by Kim.
Regarding claim 6, Kim teaches that an arrangement of the layers in the battery is stepped (figure 1).

Regarding claim 8, Kim teaches an airplane wing (“component”) having a plurality of structural batteries (3a to 3e) fixed on the airplane wing (“component”) (paragraph [0108] and figure 11C). The batteries (3a to 3e) are shown arranged edge-to-edge (figure 11C).
Each structural battery includes a plurality of layers (paragraph [0001] and figure 3).
A first layer (170) is a current collector (paragraph [0062]), therefore it comprises an electrically conductive layer. 

A third layer (150) is a separator layer (paragraph [0062]). Third layer (150) is arranged on the second layer (190), such that the second layer (160) is positioned between the first layer (170) and the third layer (150) (figure 2). Kim teaches that a separator layer may be formed of a glass-fiber layer sandwiched between two polymer layers (paragraph [0038]). Therefore the third layer (150) is a glass-fiber-reinforced plastic. 
A fourth layer (140) is arranged on the third layer (150), such that the third layer (150) is positioned between the second layer (160) and the fourth layer (140) (figure 2). The fourth layer (140) comprises carbon fiber, binder and LiFePO4 as electrode active material (paragraphs [0035, 0062]). Binders in the art are known to be various polymers – see, e.g. Kitano (paragraph [0184]). Therefore, the fourth layer is a carbon-fiber-reinforced plastic.
A fifth layer (130) is a current collector (paragraph [0062]), therefore it comprises an electrically conductive layer. The fifth layer (130) is arranged on the fourth layer (140) (figure 2).
The battery is jacketed by an outer surface layer (210), which is a glass-fiber-reinforced plastic (paragraphs [0087, 0063]). 
Kim fails to: 1) explicitly teach that the batteries (3a to 3e) are bonded at their edges; 2) teach that the plastic of the outer surface layer (210) is polyester; 3) teach 4 to carbon fiber in the fourth layer (240).
Regarding 1), given that the batteries (3a to 3e) are arranged edge-to-edge on the wing of an aircraft, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to bond the batteries (3a to 3e) together at their edges for the purpose of ensuring stability.
Regarding 2), Chang teaches a structural battery comprising structural facesheets which form an outermost surface of the structural battery (paragraph [0059]). Chang teaches that a suitable material for the structural facesheets is a fiber-reinforced-polymer. Specifically, Chang teaches that the fibers may be glass fibers and the polymer may be polyester (paragraph [0060]). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use glass-fiber-reinforced-polyester as the outer surface layer (210) in Kim’s battery without undue experimentation and with a reasonable expectation of success.
Regarding 3), the use of polymer-coated carbon fibers as anodes in structural batteries is known in the art. See, Leijonmarck who teaches polymer-electrolyte coated carbon fibers as an anode electrode for structural batteries (abstract). See also, Yu who teaches carbon fibers cured within a matrix of epoxy resin and electrolyte to be used as an anode in a structural battery (abstract, Section 3.3, 3rd paragraph). Both anodes thus consist essentially of “carbon-fiber-reinforced plastic”.
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to construct Kim’s anode from polymer-
	Regarding 4), the relative amounts of carbon fiber reinforcement and LiFePO4 active material are subject to design considerations. The ordinarily skilled artist would understand the need for balancing of a desire for high energy density, which would motivate the inclusion of high amounts of active material and a desire for sufficient reinforcement, which would motivate the inclusion of high amounts of carbon fiber. On this basis, the ordinarily skilled artist before the effective filing date of the claimed invention would be capable of optimizing the relative amounts of LiFePO4 active material and carbon fiber reinforcement for the purpose of achieving both a desired energy density and mechanical properties of the layer.

Regarding claim 9, the examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 9 recites that the bond between the batteries is formed by heat press bonding.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Leijonmarck and Yu references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724